09-3764-cv
Vargas v. Wughalter


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER
RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUM M ARY ORDER IN A D O CUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION
“SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.


       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
New York, on the 14 th day of June, two thousand ten.

PRESENT:              JON O. NEWMAN,
                      CHESTER J. STRAUB,
                      REENA RAGGI,
                                 Circuit Judges.

-------------------------------------------------------------------------------------
HECTOR VARGAS,
                                                   Plaintiff-Appellant,

ALEJANDRINA VARGAS,
                                                   Plaintiff,*
                               v.                                                       No. 09-3764-cv

ERIC WUGHALTER, TOM TORRES, MARTIN
BLUM, S.W. MANAGEMENT LLC, STANLEY
WASSERMAN, LAW FIRM OF ROGERS,
WUGHALTER AND KAUFMAN, 2727 REALTY,
LLC, 2727 UNIVERSITY AVENUE LLC, CITY OF
NEW YORK, CITY MARSHAL THOMAS J. BIA,
JUDGE JULIA I. RODRIGUEZ, SG2
MANAGEMENT, LLC,
                           Defendants-Appellees.
-------------------------------------------------------------------------------------


          *
         Alejandrina Vargas is not a party before this court because she did not file a notice
of appeal. See Fed. R. App. P. 3(c)(1) (requiring notice to “specify the party or parties taking
the appeal”). In any event, like the district court, we would conclude that Hector Vargas’s
allegations do not pertain to her.
APPEARING FOR APPELLANT:                     HECTOR VARGAS, pro se, New York, New
                                             York.

APPEARING FOR APPELLEES:                     HOWARD ROTHSCHILD (Robert A. Sparer,
                                             Daniel W. Morris, Clifton, Budd & DeMaria,
                                             LLP, on the brief), New York, New York, for
                                             Tom Torres, Martin Blum, S.W. Management
                                             LLC, Stanley Wasserman, and 2727 Realty LLC.

                                             Patrick J. Walsh, Assistant Solicitor General
                                             (Barbara D. Underwood, Solicitor General, on the
                                             brief), for Andrew M. Cuomo, Attorney General
                                             of the State of New York, New York, New York,
                                             for Judge Julia I. Rodriguez.

                                             Kenneth D. Litwack, Bayside, New York,
                                             for City Marshal Thomas J. Bia.

       Appeal from the United States District Court for the Southern District of New York

(Denny Chin, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment entered on August 4, 2009, is AFFIRMED.

       Pro se plaintiff Hector Vargas sued defendants for, inter alia, conspiring to deprive

him of various constitutional and contractual rights. He now appeals from the dismissal of

his complaint for failure to state a claim. See Fed. R. Civ. P. 12(b)(6). We assume the

parties’ familiarity with the underlying facts, the procedural history of the case, and the issues

on appeal.

       We review the dismissal of a complaint de novo, “accepting all factual allegations as

true, but giving no effect to legal conclusions couched as factual allegations.” Starr v. Sony

BMG Music Entm’t, 592 F.3d 314, 321 (2d Cir. 2010) (internal quotation marks omitted).

Although we liberally construe Vargas’s pro se complaint, see Triestman v. Fed. Bureau of


                                                2
Prisons, 470 F.3d 471, 474 (2d Cir. 2006), it “must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face,’” Ashcroft v. Iqbal, 129 S. Ct.

1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (applying Iqbal and Twombly to pro se

complaint). Our de novo review of the record confirms that Vargas’s complaint failed to

meet this standard. We therefore affirm the judgment of the district court substantially for

the reasons stated in its thorough and well-reasoned decision.

       We have considered Vargas’s other arguments on appeal and conclude that they are

without merit. Accordingly, we AFFIRM the judgment of the district court.

       We have also considered the motion by defendants 2727 Realty LLC, Stanley

Wasserman, S.W. Management LLC, Martin Blum, and Tom Torres for an injunction

precluding future litigation by Vargas without his first obtaining this court’s approval.

Although we DENY defendants’ motion to impose a sanction today, we warn Vargas that

filing future meritless appeals may lead to the imposition of monetary sanctions and/or leave-

to-file requirements in this court. See In re Martin-Trigona, 9 F.3d 226, 229 (2d Cir. 1993).

                              FOR THE COURT:
                              CATHERINE O’HAGAN WOLFE, Clerk of Court




                                                3